UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33715 OKANA VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 20-2881151 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Moliere No. 222, Torre de Oficinas, Col. Los Morales Polanco, Delgacion Miguel Hidalgo, Mexico City, Mexico N/A (Address of principal executive offices) (Zip Code) 775-636-6986 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act YES o NO x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YES o NO o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,441,667 common shares issued and outstanding as of May 10, 2012. PART I — FINANCIAL INFORMATION Item 1. Financial Statements. In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders’ equity include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Interim results are not necessarily indicative of results for a full year. The information included in this Form10-Q should be read in conjunction with information included in our most recent annual report on Form10-K for the year ended December 31, 2011. 2 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) INDEX TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Page(s) Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 F-1 Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2012 and 2011 with Cumulative Totals Since Inception (unaudited) F-2 Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 with Cumulative Totals Since Inception (unaudited) F-3 Notes to Financial Statements F-4 3 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS ASSETS MARCH 31 DECEMBER 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) LIABILITIES Current Liabilities Accounts payable $ $ Notes and loans payable to stockholder Total Current Liabilities Total Liabilities STOCKHOLDERS' (DEFICIT) Common stock, par value $.0001, 100,000,000 shares authorized and 3,441,667 shares issued and outstanding Additional paid-in capital Deficit accumulated during the pre-exploration and exploration stages ) ) Cumulative other comprehensive gain or (loss) ) ) Total Stockholders' (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) THREE MONTHS ENDED MARCH 31, Cumulative Totals May 9, 2005 (Inception) to March 31, 2012 INCOME OPERATING EXPENSES Organizational expenses $
